United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  August 6, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 02-50888
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JULIAN JAVIER RODRIGUEZ-GARDEA,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. EP-00-CR-1200-1-H
                       --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Julian Javier Rodriguez-Gardea (“Rodriguez”) appeals his

conviction for conspiracy to possess with intent to distribute

and possession with intent to distribute marijuana, in violation

of 21 U.S.C. §§ 841(a)(1), (b)(1)(C), and 846.   He argues that

the district court erred by not granting his motion for judgment

of acquittal because the evidence was insufficient to prove venue

in the Western District of Texas.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-50888
                                 -2-

     Rodriguez failed to timely raise a venue objection.

See United States v. Carreon-Palacio, 267 F.3d 381, 392-93

(5th Cir. 2001).    Thus, he did not preserve the issue for

appellate review.

     This appeal lacks merit and borders on frivolity.

Accordingly, Rodriguez’s attorney is cautioned against bringing

such appeals in the future.    We remind him of his obligations

to refrain from raising frivolous issues on appeal and to avail

himself of the procedures outlined in Anders v. California,

386 U.S. 738 (1967) for disposing of cases that present no

nonfrivolous issues.    See United States v. Humphrey, 7 F.3d 1186,

1191 (5th Cir. 1993).    We also admonish him that all counsel are

subject to sanctions for bringing frivolous appeals.     See United

States v. Burleson, 22 F.3d 93, 95 (5th Cir. 1994).    Because

Rodriguez failed to preserve the sole issue raised on appeal,

the district court’s judgment is AFFIRMED.